Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. MATTHEW H. HORTON (Reg. No. 72,424), on March 2, 2021.
4.	Please amend claims 1 and 36 as below:
	Claim 1. (Currently amended) A method comprising:	hosting, by a first server of a continuity system network, a virtual server configured to receive a set of active data from a second server of a client computing network using a replication engine for the client computing network and replicate the set according to a server definition process, the virtual server based on a rule of the control platform defined by a user entry in the user interface, the rule instructing the virtual server to run at least one application of the second server using the set of active data, wherein the user interface includes an online tool that collects client server and network information using a survey form presented to a user, wherein the server definition process is configured to create the virtual server on a virtualization platform based on a server definition generated according to one or more user entries into the survey form, and wherein the server definition process is configured to validate the virtual server created for the virtualization platform according to one or more setup rules for validating server creation; and	controlling, by the control platform according to the server definition process, a failover to the virtual server from the second server based on the rule in response to a failover event, wherein the failover event corresponds to the second server.
	Claim 36. (Currently amended) A system comprising:	a continuity system network including a first physical server and a computing device including a control platform;	the first physical server configured to:		host a virtual server configured to receive a set of active data from a second physical server of a client computing network using a replication engine for the of the computing device is configured to:		present a user interface to a client of the client computing network, wherein the first physical server is further configured to:		configure, according to a server definition process, the virtual server based on a rule of the control platform defined by a user entry in the user interface, the rule instructing the virtual server to run at least one application of the second physical server using the set of active data, wherein the user interface includes an online tool that collects client server and network information using a survey form presented to a user, wherein the server definition process is configured to create the virtual server on a virtualization platform based on a server definition generated according to one or more user entries into the survey form, and wherein the server definition process is configured to validate the virtual server created for the virtualization platform according to one or more setup rules for validating server creation; and	control, according to the server definition process, a failover to the virtual server from the second physical server based on the rule in response to a failover event, wherein the failover event corresponds to the second physical server.
5.	Claims 1-36 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest prior art of record.
	Macken, JR. et al. (United States Patent Application Publication No. US 2003/0055697 A1), hereinafter “Macken,” discloses systems and methods to facilitate process migration.  According to one embodiment, information associated with a process performed at a first location is received via a process migration template.  For example, a migration controller may receive information associated with a business process from a user device or a customer device.  At least one adaptation to the process is determined to facilitate performance of the adapted process at a second location, and it is arranged for the adapted process to be performed at the second location (See Macken, Abstract).	In particular, with reference to FIG. 3, Macken teaches that at 310, a process migration opportunity is identified.  As an example, Macken depicts a situation where a customer currently performs various business processes, such as accounting functions and telephone call center operations, at a first location.  After an initial review of the business, the customer may be presented with high-level outsourcing ideas and savings potentials (e.g., without linking this information to a particular process) (See Macken, FIG. 3, paragraph [0035]).	At 320, one or more particular solutions are identified.  That is, Macken teaches that one or more business processes are identified as candidates for migration to a second location (e.g., from the United States to India).  To help identify these solutions, an opportunity identification team might interface with the customer to evaluate processes and to define the customer’s expectations.  As another example, a finance group might provide cost information useful to identify potential solutions.  Similarly, capability and resource information might be collected in connection with the first location and/or the second location.  The customer’s needs and processes are then investigated in more detail.  For example, a process migration “toolkit” (i.e., a set of tools adapted to facilitate process migration) may include a template associated with an initial questionnaire to be completed by the customer (e.g., a MICROSOFT® WORD template).  Macken teaches that such a questionnaire might be used, e.g., to understand a process and to estimate an amount of time that may be required at the first location to further investigate the process and/or to perform a migration.  According to one embodiment, the questionnaire is automatically generated and/or transmitted to one or more customer employees (e.g., one section of the questionnaire may be transmitted to a human resources manager while another section is transmitted to a legal department).  By way of example, the initial questionnaire could include some or all of the following sections: a contact list, a process description (e.g., including operations, measurements, control aspects and evolution), information technology aspects, human resources aspects, financial aspects, quality information, legal issues and customer expectations (See Macken, paragraphs [0036]-[0037]).	After the customer’s needs and the processes are fully understood, Macken teaches that potential solutions are conceptualized.  For example, the process migration toolkit may include a process migration scorecard template (e.g., a MICROSOFT® EXCEL template) to help identify and/or prioritize a potential business activity for migration.  Such a scorecard template may be especially useful when there are multiple customer processes, some of which may not be suitable for migration.  As well, the process migration toolkit can also include more detailed questionnaire templates, such as a technology questionnaire template associated with hardware requirements.  For example, the technology questionnaire may be used to determine network configurations, storage capacity, back-up frequencies and/or server types (e.g., UNIX® or NT®).  Similarly, the process migration toolkit can include a telecommunication questionnaire template (e.g., associated with a telephone call center business process) (See Macken, paragraphs [0038] and [0040]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including hosting, by a first server of a continuity system network, a virtual server configured to receive a set of active data from a second server of a client computing network using a replication engine for the client computing network and replicate the set of active data; presenting, by a control platform of the continuity system network, a user interface to a client of the client computing network; configuring, by the first server according to a server definition process, the virtual server based on a rule of the control platform defined by a user entry in the user interface, the rule instructing the virtual server to run at least one application of the second server using the set of active data, wherein the user interface includes an online tool that collects client server and network information using a survey form presented to a user, wherein the server definition process is configured to create the virtual server on a virtualization platform based on a server definition generated according to one or more user entries into the survey form, and wherein the server definition process is configured to validate the virtual server created for the virtualization platform according to one or more setup rules for validating server creation; and controlling, by the control platform according to the server definition process, a failover to the virtual server from the second server based on the rule in response to a failover event, wherein the failover event corresponds to the second server.	Independent claims 36 is narrower in scope than independent claim 1, as independent claim 36 performs limitations substantially as described in method claim 1 and also contains additional features than method claim 1; therefore, it is also allowed.
	Dependent claims 2-35 further limit allowed independent claim 1; therefore, they are also allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441